Pee Curiam,
It is true it was not set forth in so many words on the docket of the justice that the offense was committed within the county of Franklin, but the information, which for present purposes is to be taken as part of the record, set forth that fact, so that, taking the record as a whole, we cannot say that it fails to show that the justice had jurisdiction.
There is plausibility in the contention of defendant’s counsel that the record of the conviction ought to show the alternative duration of imprisonment to be suffered on failure to pay. the forfeiture or furnish a sufficient distress. But as the conviction is in the precise form permitted, if not peremptorily prescribed, by the 4th section of the act of April 22, 1794, 8 Sm. L. 177, we do not think the omission fatal to the judgment before us for review. See further Commonwealth v. Borden, 61 Pa. 272; and Commonwealth v. Wolf, 3 S. & R. 48.
The third assignment was not pressed on the argument of the case, and could not be successfully, as is clearly shown in the opinion of the learned judge below.
. We do not think the motion to quash the appeal can be sustained, and, finding no error in the record, we affirm the judgment.